DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-20 are pending and presented for examination.

Claim Objections
Claim 16 is objected to because of the following informalities:  “to one of” o line 3 should be removed as it is confusing to how “heated to one of approximately 90 degrees C” can be performed..  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (and claim 14 of for instant claim 14) of U.S. Patent No. 10899621. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘621 recites a selection of one or more of the subject matter of claims 13 and 15 such that the claim covers the scope of instant claims 13 and 15 separately but also together as it is envisaged by the separate claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tavakoli (cited and provided in parent).
Regarding claims 1, 3 and 19, Tavaokli discloses a method comprising:
Chilling a reaction vessel to a predetermined chill temperature (0 C, Tavaokli at 52 R col);
Intermixing a quantity of two acid reactants to form an intermixed acid mixture (nitric acid and sulfuric acid, Id., while these are disclosed as being mixed with the graphite, the order of adding ingredients has been held to be prima facie obvious as per MPEP 2144.05);
Chilling the intermixed acid mixture to the predetermined chill temperature (As the reaction is done at 0 C this is considered to be inherently met);
Intermixing a quantity of graphite and potassium permanganate (Id., while the graphite is added to the solution then the potassium permanganate this is again considered to be an operation of order of ingredient addition and is already chilled to the predetermined temperature and also meets placing and mixing this with the acid mixture);
Continuing agitation of the reaction vessel for a predetermined period of cool agitation while maintaining the reaction vessel within a predetermined cool temperature profile (2 hours at 10-15 C then 0.5 hours at 35 C);
Adding a first volume of warm distilled water during a period of warm agitation while the graphite suspension is agitated (138 ml added over 10 minutes, 13.8 ml/min, Id.) at 90-95 C;
Adding a second volume of distilled water during a second period of warm agitation while the graphene suspension is being agitated (200 mL added during mixing which will cool the mixture to a pre-peroxide temperature);
Adding a predetermined amount of hydrogen peroxide (Id.);
Allowing contents of the reaction vessel to cool and settle over a settling period (Id.); and
Separating colloidal graphene oxide from reaction products within the vessel contents (Id.).
As to claim 7, as no sealing is disclosed “gaseous communication with atmospheric oxygen” is considered to be met.
Turning to claim 9, cooling agitation in ice bath is done for 2 hours which meets “over the first 90 minutes”.
As to claim 16, the water is heated to 90 C when it is in the solution (Id.).
Concerning claim 17, hydrogen peroxide is added at 18 mL to 46 mL of sulfuric acid which meets “approximately equal to one half”.

Claims 1, 3, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alazmi (cited and provided in parent)
Regarding claim 1, Alazmi discloses a method comprising:
Chilling a reaction vessel to a predetermined chill temperature (-5 C, Alazmi at 153 R col to 154 L col);
Intermixing a quantity of two acids (nitric and sulfuric, Id) to obtain an intermixed acid mixture (Which is chilled due to being added to the already chilled reactor. Note that the order of adding ingredients has been held to be prima facie obvious see MPEP 2144.05);
Intermixing a quantity of potassium permanganate and graphite (Id. which is again chilled inherently);
Placing the chilled intermixed acid and the chilled potassium permanganate and graphite are all intermixed at once (Id.) and stirring;
Continuously agitating the reaction vessel for a predetermined period of cool agitation while maintaining the reaction vessel within a predetermined cool temperature profile (Id.);
Adding a first volume of warm deionized water during a first period of warm agitation while the graphite suspension is agitated (While DI water is utilized once it comes into contact with air it will become distilled water to which the Examiner takes official notice, also distilled water is of higher purity than deionized water so one of ordinary skill in the art would find it obvious to use distilled water in place of DI water to reduce unwanted side reactions);
Adding a second volume of water after 15 minutes to continue the warm agitation while the graphite suspension is agitated (Id.);
While agitating, cooling the graphite suspension to a pre-determined peroxide temperature (as one liter of water is added the temperature will drop out of 90C, Id.);
Adding a predetermined amount of hydrogen peroxide to the reaction vessel (Id.);
Allowing contents of the reaction vessel to cool and settle over a settling period (centrifuged); and
Separating colloidal graphene oxide from reaction products within the reaction vessel (Id.).
Turning to claim 3, -5 C is approximately 0 C (Alazmi at 153 R col).
With respect to claim 6, 9:3 KMnO4:G is utilized (Id.).
As to claim 7, as the reaction vessel is not sealed this claim is considered to be met.
Turning to claim 9, the temperature is maintained <20 C for over 90 minutes (Id.).

Claims 1, 3, 4, 6, 7, 9, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurungot (cited and provided in parent) in view of Tavakoli.
Regarding claims 1, 3, 4, 6 and 11, Kurungot discloses a method comprising:
Chilling a reaction vessel to a predetermined chilled temperature (as the reaction is done at 0 C this is considered to be met, Kurungot at [0064]);
Intermixing a quantity of two or more acid reactants to form an intermixed acid mixture (sulfuric acid and phosphoric acid, Id.);
Chilling the intermixed acid mixture to the predetermined chill temperature (supra);
Intermixing a quantity of potassium permanganate and graphite (Id.);
Chilling the intermixed potassium permanganate and graphite to the predetermined chill temperature (Id.);
Placing the chilled intermixed acid mixture into the chilled reaction vessel and initiating a low speed agitation of the acid mixture (Id.) and adding the chilled potassium permanganate and graphite to the chilled reaction vessel to form a graphite suspension;
Continuing agitation of the reaction vessel for a predetermined period of cool agitation while maintaining the reaction vessel within a predetermined cool temperature profile (45 C for 1 hour then 55 C for 12 hours);
Agitating the graphite suspension to a predetermined pre-peroxide temperature and adding a predetermined amount of hydrogen peroxide in the reaction vessel (Id.);
Allowing contents of the reaction vessel to cool and settle over a settling period (Id.); and
Separating colloidal graphene oxide from reaction products within the vessel contents (Id., via decanting).
However, Kurungot does not expressly state addition of warm distilled water.
Tavakoli in a method of forming graphite oxide discloses addition of warmed distilled water (Tavaokli at 52 R col).
Therefore it would have been obvious to one of ordinary skill in the art to add a first distilled water during a first period of warm agitation while the graphite suspension is agitated and then a second amount of distilled water of Tavakoli to the process of Kurungot. The teaching or suggested motivation in doing so being diluting the solution (Id.).
As to claim 7, as no sealing is disclosed “gaseous communication with atmospheric oxygen” is considered to be met.
Turning to claim 9, cooling agitation in ice bath is done for 2 hours which meets “over the first 90 minutes”.
As to claim 16, the water is heated to 90 C when it is in the solution (Id.) and 55 C is the pre-oxidation temperature which is “approximately 50”, (Kurungot at [0064]).
Concerning claim 17, the hydrogen peroxide is at 30% which is “approximately 35” (Kurungot at [0064]) or hydrogen peroxide is added at 18 mL to 46 mL of sulfuric acid which meets “approximately equal to one half”.

Claims 1, 3-10, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘484 (cited and provided in parent)
Regarding claims 1, 4-6 and 17, KR ‘484 discloses a method comprising:
Mixing 1 to 100 g of graphite with 3 to 30 g of potassium permanganate, 10 to 500 mL of sulfuric acid and 1 to 100 mL of phosphoric acid (KR ‘484 at 5, they are mixed together at first at 4 and this can overlap the ratios of claims 5, 6 and 18) and cooling via an ice bath followed by stirring. While the potassium permanganate is added to the mixture of graphite plus the acids as discussed supra along with the temporal location of cooling, is prima facie obvious.
Hydrogen peroxide is then added which is then then allowed to stand for 48 hours and then filtered and freeze-dried to separate (KR ‘484 at second to last page).
However, KR ‘484 does not expressly state addition of second portion of warmed distilled water.
Tavakoli in a method of forming graphite oxide discloses addition of warmed distilled water (Tavaokli at 52 R col) along with warm agitation and chilling to a pre-peroxidation temperature (Id.).
Therefore it would have been obvious to one of ordinary skill in the art to add a first distilled water during a first period of warm agitation while the graphite suspension is agitated and then a second amount of distilled water of Tavakoli to the process of KR ‘484. The teaching or suggested motivation in doing so being diluting the solution (Id.).
As to claim 3, Tavakoli discloses approximately 0 C (Tavakoli at 52 R col).
As to claim 7, as no sealing is disclosed “gaseous communication with atmospheric oxygen” is considered to be met.
With respect to claim 8, agitation can be for 5 hours (KR ‘484 at 7).
Turning to claim 9, cooling agitation in ice bath is done for 2 hours which meets “over the first 90 minutes”.
With respect to claim 10, the first distilled water is heated to 50 C (KR ‘484 at 8).
Turning to claim 12, the water distilled water can be added at 1-100 mL versus 2-200 mL of the acid mixture which is prima facie obvious as discussed supra.
As to claim 16, the water is heated to 90 C when it is in the solution (Id.).
Further to claim 17 (in the alternative limitation), hydrogen peroxide is added at 18 mL to 46 mL of sulfuric acid which meets “approximately equal to one half”.

Claims 1, 2, 4, 7, 9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lv.
Regarding claims 1 and 4, Lv discloses a method comprising:
Chilling a reaction vessel to a predetermined chill temperature (As discussed supra this is considered to be inherently met along with the chilling steps);
Intermixing a quantity of two or more acid reactants to form an intermixed acid mixture (sulfuric/phosphoric acid, Lv at 795);
Intermixing a quantity of potassium permanganate and graphite (Id.);
Placing the chilled intermixed acid mixture into the chilled reaction vessel and initiating a low speed agitation of the acid mixture (Id.);
Adding the chilled intermixed potassium permanganate and graphite to the chilled reaction mixture to form a graphite suspension (as the order of adding ingredients is prima facie obvious, see MPEP 2144.05);
Continuing agitation of the reaction vessel for a period of cool agitation while maintaining the reaction vessel within a predetermined cool temperature profile (Id. to ambient);
While agitation, cooling the graphite suspension to a predetermined pre-peroxide temperature (adding it to an ice bath, Id.);
Adding a predetermined amount of hydrogen peroxide to the reaction vessel (Id.);
Allowing contents of the reaction vessel to cool and settle over a settling period of time (Id.); and
Separating colloidal graphene oxide from reaction products within the vessel contents (Id.).
However, Lv does not expressly state addition of warm distilled water.
Tavakoli in a method of forming graphite oxide discloses addition of warmed distilled water (Tavaokli at 52 R col).
Therefore it would have been obvious to one of ordinary skill in the art to add a first distilled water during a first period of warm agitation while the graphite suspension is agitated and then a second amount of distilled water of Tavaokli to the process of Lv. The teaching or suggested motivation in doing so being diluting the solution (Id.).
As to claim 2, reduction at 50C for 12 h in ascorbic acid and eventual dialysis (which inherently results in ambient temperature after a week) to form graphene is disclosed (Lv at 795).
Turning to claim 3, 3 C is approximately 0 C.
As to claim 7, as no sealing is disclosed “gaseous communication with atmospheric oxygen” is considered to be met.
Turning to claim 9, cooling agitation in ice bath is done for 2 hours which meets “over the first 90 minutes”.
As to claim 16, the water is heated to 90 C when it is in the solution (Id.) and 55 C is the pre-oxidation temperature which is “approximately 50”, (Kurungot at [0064]) 
As to claim 17, the hydrogen peroxide is at 30% which is “approximately 35” (Kurungot at [0064]) and  hydrogen peroxide is added at 18 mL to 46 mL of sulfuric acid which meets “approximately equal to one half”.
Concerning claim 18, while settling for 12-14 hours is not expressly stated, Kurungot discloses allowing cooling to RT and additional treatment thereafter and as such the time for settling does not appear to be directly patentable and one of ordinary skill in the art would find any settling time to be an obvious expedient for cooling and allowing the product to self-separate from the solution as much as necessary.

Claims 1, 3, 7, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Tavakoli.
Regarding claim 1, Feng discloses a method comprising:
Intermixing a quantity of sulfuric and phosphoric acid (Feng at 9-10);
Intermixing a quantity of potassium permanganate and graphite (Id.);
Mixing and heating the intermixed quantities to 50 C (Id.) to form a graphite suspension;
Continuing agitation of the reaction vessel for 12 hours (Id.);
Cooling to a pre-peroxidation temperature with ice water bath agitation (RT, Id.);
Adding a quantity of hydrogen peroxide (Id.);
Separating colloidal graphene oxide from the reaction products within the vessel (Id.).
However, Feng does not disclose chilling the reaction mixture as claimed nor usage of warm distilled water.
Tavakoli in a method of forming graphite oxide discloses addition of warmed distilled water (Tavaokli at 52 R col).
Therefore it would have been obvious to one of ordinary skill in the art to add a first distilled water during a first period of warm agitation while the graphite suspension is agitated and then a second amount of distilled water of Tavaokli to the process of Feng. The teaching or suggested motivation in doing so being diluting the solution (Id.).
As to claim 3, Tavakoli discloses 0 C (Id.). Further as to claim 1, this chilled aspect of Tavakoli is also prima facie obvious for separately cooling each mixture and then adding to a chilled environment (Especially if the vessel is already chilled then it is relatively immaterial to chill the reagents separately).
As to claim 7, as no sealing is disclosed “gaseous communication with atmospheric oxygen” is considered to be met.
Turning to claim 9, cooling agitation in ice bath is done for 2 hours which meets “over the first 90 minutes”.
As to claim 16, the water is heated to 90 C when it is in the solution (Id.).
Concerning claim 17, hydrogen peroxide is added at 18 mL to 46 mL of sulfuric acid which meets “approximately equal to one half”.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lv and Tavkoli as applied to claim 1 above and in further view of Wang.
Regarding claim 5, Lv does not expressly state a ratio of 3:1 for the sulfuric:phosphoric acid.
Wang in a method of making graphene oxide discloses adjusting the proportion of sulfuric:phosphoric acid (Wang at “Abstract”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Lv and Tavakoli in view of the adjustment of Wang. The teaching or suggested motivation in doing so is to control the degree of oxidation which as presented by Wang is a result-effective variable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KR ‘484 and Tavakoli as applied to claim 1 above and in further view of Wang.
Regarding claim 5, KR ‘484 does not expressly state a ratio of 3:1 for the sulfuric:phosphoric acid.
Wang in a method of making graphene oxide discloses adjusting the proportion of sulfuric:phosphoric acid (Wang at “Abstract”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of KR ‘484 and Tavakoli in view of the adjustment of Wang. The teaching or suggested motivation in doing so is to control the degree of oxidation which as presented by Wang is a result-effective variable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feng and Tavakoli as applied to claim 1 above and in further view of Wang.
Regarding claim 5, FENG does not expressly state a ratio of 3:1 for the sulfuric:phosphoric acid.
Wang in a method of making graphene oxide discloses adjusting the proportion of sulfuric:phosphoric acid (Wang at “Abstract”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Feng and Tavakoli in view of the adjustment of Wang. The teaching or suggested motivation in doing so is to control the degree of oxidation which as presented by Wang is a result-effective variable.

Claims 2, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tavakoli as applied to claim 1 above, and further in view of Lv.
Regarding claims 2, 19 and 20, Tavakoli does no expressly state reducing the graphene oxide while agitating by adding ascorbic acid at a predetermine reduction temperature and allowing the mixture to cool to an ambient temperature for a determined reduction period.
Lv in a method of producing graphene oxide discloses addition of ascorbic acid to reduce graphene (Lv at 795) at 12 hours at 50 or 95 C (the dialysis for a week meets “until the graphene oxide/ascorbic acid mixture obtains ambient temperature”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Tavakoli in view of the ascorbic acid addition of Lv. The teaching or suggested motivation in doing so is formation of a thorough and environmentally friendly reduction (Lv at 797).

Claims 2, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tavakoli as applied to claim 1 above, and further in view of KR ‘484.
Regarding claims 2, 19 and 20, Tavakoli does no expressly state reducing the graphene oxide while agitating by adding ascorbic acid at a predetermine reduction temperature and allowing the mixture to cool to an ambient temperature for a determined reduction period.
KR ‘484 in a method of producing graphene oxide discloses addition of ascorbic acid to reduce graphene (KR ‘484 at 795) at 12 hours at 50 or 95 C (the dialysis for a week meets “until the graphene oxide/ascorbic acid mixture obtains ambient temperature”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Tavakoli in view of the ascorbic acid addition of KR ‘484. The teaching or suggested motivation in doing so is formation of a thorough and environmentally friendly reduction (KR ‘484 at 797).

Claims 2, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alazmi as applied to claim 1 above, and further in view of KR ‘484.
Regarding claims 2, 19 and 20, Alazmi does no expressly state reducing the graphene oxide while agitating by adding ascorbic acid at a predetermine reduction temperature and allowing the mixture to cool to an ambient temperature for a determined reduction period.
KR ‘484 in a method of producing graphene oxide discloses addition of ascorbic acid to reduce graphene (KR ‘484 at 795) at 12 hours at 50 or 95 C (the dialysis for a week meets “until the graphene oxide/ascorbic acid mixture obtains ambient temperature”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Alazmi in view of the ascorbic acid addition of KR ‘484. The teaching or suggested motivation in doing so is formation of a thorough and environmentally friendly reduction (KR ‘484 at 797).

Claims 2, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurungot and Tavakoli as applied to claim 1 above, and further in view of Lv.
Regarding claims 2, 19 and 20, Tavakoli nor Kurungut expressly state reducing the graphene oxide while agitating by adding ascorbic acid at a predetermine reduction temperature and allowing the mixture to cool to an ambient temperature for a determined reduction period.
Lv in a method of producing graphene oxide discloses addition of ascorbic acid to reduce graphene (Lv at 795) at 12 hours at 50 or 95 C (the dialysis for a week meets “until the graphene oxide/ascorbic acid mixture obtains ambient temperature”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Turungut and Tavakoli in view of the ascorbic acid addition of Lv. The teaching or suggested motivation in doing so is formation of a thorough and environmentally friendly reduction (Lv at 797).

Claims 2, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng and Tavakoli as applied to claim 1 above, and further in view of Lv.
Regarding claims 2, 19 and 20, Tavakoli nor Kurungut expressly state reducing the graphene oxide while agitating by adding ascorbic acid at a predetermine reduction temperature and allowing the mixture to cool to an ambient temperature for a determined reduction period.
Lv in a method of producing graphene oxide discloses addition of ascorbic acid to reduce graphene (Lv at 795) at 12 hours at 50 or 95 C (the dialysis for a week meets “until the graphene oxide/ascorbic acid mixture obtains ambient temperature”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Turungut and Tavakoli in view of the ascorbic acid addition of Lv. The teaching or suggested motivation in doing so is formation of a thorough and environmentally friendly reduction (Lv at 797).

Conclusion
Claims 1-20 are finally rejected. 
This is a continuation of applicant's earlier Application No. 16026017.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/              Primary Examiner, Art Unit 1759